          Case 1:20-cv-02667-GHW Document 76 Filed 03/05/21 Page 1 of 18
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                       DATE FILED: 3/5/2021
------------------------------------------------------------------X
  PHILLIP TORETTO, DANIEL C. KING, and :
  SHERI BRAUN, individually and on behalf of                      :
  others similarly situated,                                      :
                                                                  :      1:20-cv-2667-GHW
                                                  Plaintiffs, :
                              -against-                           :   MEMORANDUM OPINION
                                                                  :       AND ORDER
  DONNELLEY FINANCIAL SOLUTIONS, INC. :
  and MEDIANT COMMUNICATIONS, INC.,                               :
                                                                  :
                                             Defendants.          :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         Defendants Donnelley Financial Solutions (“Donnelley”) and Mediant Communications,

Inc. (“Mediant”) work together to provide proxy services for public companies and mutual funds.

In 2019, hackers breached one of Mediant’s servers. The hackers stole the personal information of

over 200,000 people, including Plaintiffs. Plaintiffs brought this action against Mediant alleging,

among other things, that Mediant was negligent in the implementation of its cyber security policies.

Although the breach itself occurred at Mediant, Plaintiffs allege that Donnelley too was negligent

because it failed to adequately supervise Mediant’s cyber security practices.

         In this set of motions, Defendants challenge Plaintiffs’ standing to bring the claims against

them. Defendants’ arguments focus on the sufficiency of the complaints’ allegations regarding

whether Donnelley and Mediant are partners—Donnelley contends that unless it is demonstrated to

have been Mediant’s partner, Plaintiffs’ injuries cannot be “fairly traceable” to it. And Mediant

contends that it cannot be held liable for breaches of contracts entered into by Donnelley unless it is

shown to have been Donnelley’s partner. But the motion disregards the complaint’s allegations that

each of the Defendants directly caused Plaintiffs’ alleged injuries, and confuses the standard for
         Case 1:20-cv-02667-GHW Document 76 Filed 03/05/21 Page 2 of 18



pleading the merits of a claim and that for standing. Because the complaint makes the modest

showing required to plead standing, Defendants’ motions to dismiss are denied.

  I.    BACKGROUND

                Facts

                    1. The Hack

        On April 1, 2019, hackers accessed the business email accounts of Mediant. Second Am.

Compl. (“SAC”), Dkt. No. 57, ¶¶ 16. The hackers stole the personal information of a number of

individuals, including the named plaintiffs in this case. Id. ¶¶ 6–8, 29–30, 36–38, 42–43. Mediant

had received the stolen information as part of its business providing investor communication

services to financial institutions. ¶ 20. Mediant discovered the hack the day of the intrusion, and

promptly disconnected the affected server from its system. Id. ¶ 16. Mediant began an investigation

into the breach, but the company did not immediately notify the impacted customers. Id. It was not

until the end of May 2019, nearly two months after the breach that Mediant notified the affected

customers. Id. ¶ 17. The breach was truly massive: notices went out to “over 200,000 individuals in

all fifty states and the District of Columbia and Puerto Rico.” Id.

        Plaintiffs allege that the hack was enabled by Mediant’s poor network security. “The

criminal hackers would not have been able to gain access to four email accounts simultaneously but

for Mediant maintaining deficient controls to prevent and monitor for unauthorized access.” Id.

¶ 23. And Mediant did not encrypt personal information stored in the company’s system. Id. ¶ 18.

Plaintiffs also allege that Mediant failed to adequately notify its customers regarding the breach. Id.

¶¶ 26–27.

                    2. The “Partnership”

        The hackers attacked Mediant, but Mediant is not the only target of this lawsuit. That is

because Mediant worked together with Donnelley to provide investor communication services. It

was through Mediant’s working relationship with Donnelley that Mediant received the personal
                                                   2
         Case 1:20-cv-02667-GHW Document 76 Filed 03/05/21 Page 3 of 18



information of the named plaintiffs in this case. Id. ¶¶ 30, 37, 43. The Defendants’ motions focus

on the nature of the relationship between Mediant and Donnelley. In particular, the motions

challenge whether Donnelley’s involvement in Mediant’s business was sufficient for Donnelley to be

sued for the alleged deficiencies in Mediant’s cybersecurity, and whether the two companies are

adequately alleged to have been “partners,” such that Mediant can be bound by contracts signed by

Donnelley.

        Donnelley describes itself as “a leader in risk and compliance solutions, providing insightful

technology, industry expertise and data insights to clients across the globe.” Id. ¶ 13. Donnelley

offers a broad range of products and services, significantly here in technology, initial public

offerings, mergers and acquisitions, proxy services, and other global filings. Id. Mediant “holds

itself out as a leader in investor communications, offering ‘game-changing new technologies for

banks, brokers, fund companies, and issuers.’” Id. ¶ 14.

        Donnelley and Mediant work together to provide proxy services. Id. ¶ 15. The pair describe

themselves as “the perfect partnership to power [their clients’] fund proxies.” Id. Defendants’

marketing materials describe the pair as “industry’s only single-source solution for start-to-finish

fund proxy services.” Id. (quoting The Perfect Partnership to Power Your Fund Proxies,

https://www.dfinsolutions.com/insights/fact-sheet/dfin-and-mediant-perfect-partnership-power-

you-fund-proxies).

        Partially in reliance on Donnelley and Mediant’s description of themselves as a partnership,

the complaint alleges that the pair formed a legal partnership, and refers to them collectively as the

“Partnership.” The complaint alleges that Donnelley “had equal rights in the management and

conduct of the Partnership.” Id. ¶ 26. It also states that, in particular, Donnelley had the “right as a

partner in the Partnership” to “exercise appropriate managerial oversight of Mediant’s data security.”

Id.


                                                    3
         Case 1:20-cv-02667-GHW Document 76 Filed 03/05/21 Page 4 of 18



        The complaint alleges that the companies and investment funds that used the pair’s services

hired both of them together—not just one or the other, but instead, the touted “perfect

partnership.” Id. ¶ 1. The complaint alleges that “[p]ublic companies and mutual funds hire

Donnelley and Mediant as their proxy agent to distribute materials to shareholders, coordinate

shareholder votes, and tabulate voting results.” Id. The allegation is that the pair are hired jointly as

the singular “proxy agent” for the companies and funds. Id.

        Donnelley is alleged to be liable for the security breach at Mediant for two reasons. First,

Plaintiffs assert that Donnelley is vicariously liable for the hack at Mediant and its consequences

because the pair were partners. Id. ¶ 130 (“[B]y entering into a partnership with Mediant for the

provision of proxy services, Donnelley is vicariously liable for Mediant’s failures as alleged herein.”);

see also id. ¶¶ 4, 26, 140. The complaint attributes many of the asserted deficiencies that led to the

breach, and in the response to the breach, to the “Partnership.”

        Second, Plaintiffs assert that Donnelley was directly liable for the plaintiffs’ injuries because

of its alleged “failure to exercise appropriate managerial oversight of Mediant’s data security.” Id.

¶¶ 4, 26. Donnelley is alleged to have failed “to ensure its agent and partner Mediant implemented

security systems, protocols and practices sufficient to protect Plaintiffs’ and Class Members’

Personal Information” and failed “to supervise its agent and partner Mediant regarding Mediant’s

data security systems, protocols and practices when it knew or should have known those systems,

protocols and practices were inadequate.” Id. ¶ 129. Donnelley is also alleged to have been directly

liable as a result of its conduct after the breach because it failed “to timely disclose that Plaintiffs’

and Class Members’ Personal Information had been improperly acquired or accessed.” Id.

Donnelley is also alleged to have violated contracts of which Plaintiffs were third party beneficiaries.

Id. ¶¶ 145–49.




                                                     4
         Case 1:20-cv-02667-GHW Document 76 Filed 03/05/21 Page 5 of 18



                    3. Plaintiffs’ Claims to be Third Party Beneficiaries of Donnelley and
                       Mediant’s Contracts with Their Customers

        Plaintiffs assert that they are third party beneficiaries of contracts entered into between

Donnelley and its customers—the funds and companies to whom it provides proxy and other

financial services. Donnelley “entered into contracts with public companies and mutual funds to

provide and perform proxy services.” Id. ¶ 145. The personal information of each of the named

Plaintiffs was stolen as a result of their investment in identified funds. In the case of each named

Plaintiff, the relevant fund had entered into a direct contractual relationship with Donnelley for the

provision of proxy services. See, e.g., id. ¶ 30 (“Donnelley had the direct contractual relationship with

Blackstone Real Estate Income Trust, Inc. or its agents for the performance of the Partnership’s

proxy services.”); see also id. ¶¶ 37, 43 (alleging the same with respect to funds in which the other

named Plaintiffs invested). The complaint also alleges that “[i]n some instances, acting in the

ordinary course of the Partnership, Mediant also directly contracted with public companies and

mutual funds to provide and perform proxy services. Id. ¶ 145.

        The complaint alleges that Donnelley acted “in the ordinary course of the business of the

Partnership” when it entered into contracts with customers to provide proxy services. Id. ¶ 145. As

a result of Donnelley’s agreement with the funds in which the named Plaintiffs invested, Mediant

was provided their personal data, which was later stolen in the hack.

        Plaintiffs allege “[o]n information and belief” that “each of those respective contracts

contained provisions requiring Donnelley and/or Mediant to protect the investor information that

Donnelley and/or Mediant received in order to provide such proxy services in carrying out the

business of the Partnership.” Id. ¶ 146. Also “[o]n information and belief” Plaintiffs allege that

“these provisions requiring Donnelley and/or Mediant acting in the ordinary course of the business

of the Partnership to protect the personal information of the company/mutual fund’s investors was

intentionally included for the direct benefit of Plaintiffs and Class Members, such that Plaintiffs and

                                                    5
         Case 1:20-cv-02667-GHW Document 76 Filed 03/05/21 Page 6 of 18



Class Members are intended third party beneficiaries of these contracts, and therefore are entitled to

enforce them.” Id. ¶ 147.

                Procedural History

        This is not the first attempt by Plaintiffs to sue Mediant as a result of the hack and its

consequences. Plaintiffs previously brought actions against Mediant in both the Northern District

of California and the Southern District of Florida. Both of those actions were dismissed for lack of

personal jurisdiction. Toretto v. Mediant Commc’ns, Inc., No. 19-cv-52980-EMC, 2020 WL 1288478

(N.D. Cal. Mar. 18, 2020); Braun v. Mediant Commc’ns, Inc., No. 19-62563-CIV-SMITH, 2020 WL

5038780 (S.D. Fla. Apr. 14, 2020). Presumably those failed attempts led Plaintiffs to the Southern

District of New York, given that Mediant is headquartered in New York City. SAC ¶ 10.

        Plaintiffs filed this action on March 30, 2020, naming both Mediant and Donnelley as

defendants. Dkt No. 1. On May 19, 2020, Plaintiffs filed their first amended complaint. Dkt No.

19. On July 17, 2020, Mediant moved to dismiss several counts of the first amended complaint;

Donnelley moved to dismiss that complaint in its entirety. Dkt Nos. 46, 50.

        On August 5, 2020, Plaintiffs filed the second amended complaint. Dkt No. 57. The second

amended complaint asserts several causes of action against each of the defendants: negligence

(Count I), negligence per se (Count II), breach of contracts to which Plaintiffs allege that they are

third-party beneficiaries (Count III), unjust enrichment (Count IV), declaratory judgment (Count V),

and violation of various California and Florida state statutes (Counts VI–VIII).

        Each of the defendants filed a separate motion to dismiss the second amended complaint

pursuant to Fed. R. Civ. P. 12(b)(1), asserting that the complaint does not adequately plead that

Plaintiffs have standing to assert all of their claims against Defendants. In its motion, Donnelley has

moved to dismiss all of the claims against it. Dkt. No. 64. Donnelley asserts that Plaintiffs’ claims

against it rely on the complaint’s allegations regarding the existence of a partnership relationship

between it and Mediant. Donnelley argues that because all of the elements of a legal partnership are
                                                6
         Case 1:20-cv-02667-GHW Document 76 Filed 03/05/21 Page 7 of 18



not adequately pleaded in the complaint, Plaintiffs have not adequately demonstrated that Donnelley

caused their injury. Mediant moved only to dismiss the breach of contract claim against it. Dkt. No.

67. Because the complaint does not allege that Mediant signed the contracts with Plaintiffs, it asserts

that Plaintiffs cannot sue it, a non-signatory, for breach of contract. Each of these arguments is

discussed in detail below.

II.     DISCUSSION

            A. Legal Standard

                         1.      Fed. R. Civ. P. 12(b)(1)

        “A district court properly dismisses an action under Fed R. Civ. P. 12(b)(1) for lack of

subject-matter jurisdiction if the court ‘lacks the statutory or constitutional power to adjudicate it,’

such as when . . . the plaintiff lacks constitutional standing to bring the action.” Courtland St. Recovery

Corp. v. Hellas Telcomms., S.a.r.l., 790 F.3d 411, 416–17 (2d Cir. 2015) (quoting Makarova v. United

States, 201 F.3d 110, 113 (2d Cir. 2000)). Where, as here, “the Rule 12(b)(1) motion is facial, i.e.,

based solely on the allegations of the complaint . . . [t]he task of the district court is to determine

whether the [complaint] allege[s] facts that affirmatively and plausibly suggest that [the plaintiff] has

standing to sue.” Carter v. Healthport Techs, LLC, 822 F.3d 47, 56 (2d Cir. 2016) (third and fourth

alterations in original) (internal quotations and citations omitted). “At the pleading stage, general

factual allegations of injury resulting from the defendant’s conduct may suffice, for on a motion to

dismiss [the Court] presume[s] that general allegations embrace those specific facts that are necessary

to support the claim.” Id. (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992)). The Court

must “accept[] as true all material factual allegations of the complaint, and draw[] all reasonable

inferences in favor of the plaintiff.” Id. at 57.

                         2.      Article III Standing

        “Article III restricts federal courts to the resolution of cases and controversies . . . . That

restriction requires that the party invoking federal jurisdiction have standing—the personal interest
                                                     7
         Case 1:20-cv-02667-GHW Document 76 Filed 03/05/21 Page 8 of 18



that must exist at the commencement of the litigation.” Carter, 822 F.3d at 55 (omission in original).

“This is the threshold question in every federal case, determining the power of the court to entertain

the suit.” Warth v. Seldin, 422 U.S. 490, 498 (1975). “The ‘“irreducible constitutional minimum” of

standing consists of three elements’: the individual initiating the suit ‘must have (1) suffered an

injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is

likely to be redressed by a favorable judicial decision.’” Dhinsa v. Krueger, 917 F.3d 70, 77 (2d Cir.

2019) (quoting Spokeo, Inc. v. Robbins, 136 S. Ct. 1540, 1547 (2016)). The party seeking to invoke

federal jurisdiction bears the burden of establishing each of these elements. See Spokeo, 136 S. Ct. at

1547.

        Defendants’ motions here focus on the second of these three elements—traceability, or

causation. “The traceability requirement for Article III standing means that the plaintiff must

‘demonstrate a causal nexus between the defendant’s conduct and the injury.’” Rothstein v. UBS AG,

708 F.3d 82, 91 (2d Cir. 2013) (quoting Heldman v. Sobol, 962 F.2d 148, 156 (2d Cir. 1992)).

        Such a nexus is most easily shown if there is a direct relationship between the
        plaintiff and the defendant with respect to the conduct at issue. However, while the
        “indirectness” of an injury “‘may make it substantially more difficult’” to show the
        “fairly traceable” element of Article III standing, i.e., “‘to establish that, in fact, the
        asserted injury was the consequence of the defendants’ actions,” indirectness is “not
        necessarily fatal to standing,” because the “fairly traceable” standard is lower than
        that of proximate cause. Central to the notion of proximate cause is the idea that a
        person is not liable to all those who may have been injured by his conduct, but only
        to those with respect to whom his acts were a substantial factor in the sequence of responsible
        causation and whose injury was reasonably foreseeable or anticipated as a natural
        consequence.

Id. (citations omitted).

        “The requirement that a complaint allege[] an injury that is fairly traceable to defendants’

conduct ... for [purposes of] constitutional standing is a lesser burden than the requirement that it

show proximate cause.” Id. at 92. (alterations in original) (internal quotation marks and citation

omitted). The fact that there is an intervening cause of a plaintiff’s injury is not necessarily a basis to

find that the injury is not “fairly traceable” to a defendant’s conduct, even if that intervening cause
                                                      8
         Case 1:20-cv-02667-GHW Document 76 Filed 03/05/21 Page 9 of 18



would foreclose a finding of proximate cause. Id. As a result, the Second Circuit has noted that

“particularly at the pleading stage, the ‘fairly traceable’ standard is not equivalent to a requirement of

tort causation’ and that ‘for purposes of satisfying Article III’s causation requirement, we are

concerned with something less than the concept of proximate cause.” Id. (quoting Connecticut v. Am. Elec.

Power Co., 582 F.3d 309, 346 (2d Cir. 2009), rev’d on other grounds, 564 U.S. 410 (2011)).

        At the pleading stage of an action, as here, “the plaintiff’s burden . . . of alleging that their

injury is ‘fairly traceable’ to the challenged act is relatively modest.” Id. (internal quotations and

citation omitted). “In sum, the test for whether a complaint shows the “fairly traceable” element of

Article III standing imposes a standard lower than proximate cause.” Id. Rather than a showing of

proximate cause, “Article III ‘requires no more than de facto causality.’” U.S. Dep’t of Com. v. New

York, 139 S. Ct. 2551, 2566 (2019) (quoting Block v. Meese, 793 F.2d 1303, 1309 (D.C. Cir. 1986)

(Scalia, J.) (distinguishing between the “legal cause” of an injury and traceability, “which requires no

more than de facto causality”)).

        A plaintiff’s pleading burden to establish the elements of standing is lower than that for

pleading the merits of a claim. To successfully plead the elements of Article III standing, “[i]t is the

responsibility of the complainant clearly to allege facts demonstrating that he is a proper party to

invoke judicial resolution of the dispute . . . .” Warth, 422 U.S. at 518. The requirement that one

“clearly allege” facts demonstrating standing “is a low[er] threshold than that for sustaining a valid

cause of action.” Harry v. Total Gas & Power N. Am., Inc., 889 F.3d 104, 110 (2d Cir. 2018) (alteration

in original) (quoting Ross v. Bank of Am., N.A., 524 F.3d 217, 222 (2d Cir. 2008)). “While the

pleading of a cause of action must possess enough heft to show that the pleader is entitled to relief, to

plead standing, the pleader need only show that allowing her to raise her claim in federal court would

not move so beyond the court’s ken as to usurp the power of the political branches.” Id. at 110–11

(internal quotation marks and citation omitted). Unless an allegation “is so insubstantial,

implausible, foreclosed by prior decisions of [the Supreme] Court, or otherwise completely devoid of
                                                   9
        Case 1:20-cv-02667-GHW Document 76 Filed 03/05/21 Page 10 of 18



merit as not to involve a federal controversy, the mere fact that it raises a federal question…confers

power [on a federal court] to decided that it has no merit, as well as to decide that it has.” Id. at 111

(omission in original) (second alteration in original) (internal quotation marks and citations omitted).

Judge Kaplan recently evocatively captured the distinction in the pleading standard for standing as

opposed to merits issues: “the standard for Article III standing is not whether the alleged injury is

plausibly fairly traceable, but, rather, whether the injury is possibly fairly traceable.” Dennis v. JPMorgan

Chase & Co., 343 F. Supp. 3d 122, 156 (S.D.N.Y. 2018).

        This distinction in the pleading standard for standing and merits issues can result in “a

common confusion between the standing and merits inquiries, which—of course—are conceptually

distinct.” New York v. U.S. Dep’t of Commerce, 351 F. Supp. 3d 502, 623–24 (S.D.N.Y. 2019), aff’d in

part, rev’d in part and remanded, 139 S. Ct. 2551, appeal dismissed, No. 19-212, 2019 WL 7668098 (2d Cir.

Aug. 7, 2019). “[S]tanding in no way depends on the merits of the plaintiff’s contention that

particular conduct is illegal . . . .” Warth, 422 U.S. at 500. The issue of standing is distinct from

whether a plaintiff has a cause of action. See Carver v. City of New York, 621 F.3d 221, 226 (2d Cir.

2010). Despite this clearly established distinction, as the cases cited above illustrate, litigants

frequently conflate standing and merits issues. See Merriam v. Demoulas, No. CIV.A. 11-10577-RWZ,

2013 WL 2422789, at *3–4 (D. Mass. June 3, 2013) (holding that whether a party was vicariously

liable for a breach “is a merits question that should not be conflated with the standing issue.”). That

is the case here.

B.      Application

                     1. Plaintiffs Adequately Plead Donnelley Was A Direct Cause of
                        Plaintiffs’ Injuries

        Plaintiffs have adequately pleaded that Donnelley was a direct cause of Plaintiffs’ injuries.

Donnelley entered into contracts with the funds in which Plaintiffs invested. SAC ¶¶ 30, 37, 43. As

a result of Donnelley’s contractual relationships with those funds, Mediant was provided with

                                                     10
        Case 1:20-cv-02667-GHW Document 76 Filed 03/05/21 Page 11 of 18



Plaintiffs’ personal information, which was later disclosed in the hack. Plaintiffs plausibly allege that

Donnelley failed to ensure that Mediant implemented appropriate security systems and protocols,

and that it failed to supervise Mediant’s security practices “when it knew or should have known”

that its security practices were inadequate. Id. ¶ 129. Donnelley is also alleged to be liable as a result

of its conduct after the breach because it failed “to timely disclose that Plaintiffs’ and Class

Members’ Personal Information had been improperly acquired or accessed.” Id. Moreover,

Plaintiffs assert a claim for breach of contract against Donnelley directly, claiming that they are third

party beneficiaries of the contracts that Donnelley entered into with its customers. Id. ¶¶ 145–48.

        These allegations are more than sufficient to clearly allege facts showing that Plaintiffs’

injuries are fairly traceable to Donnelley’s actions. Donnelley contracted to provide proxy services

for its clients; the information was provided to Mediant as a result of that contract, and the

information was compromised. Donnelley failed to advise its customers of the breach timely.

Donnelley is alleged to have contractual obligations to Plaintiffs, which were violated when

Plaintiffs’ personal data was exposed. While the ultimate breach occurred at Mediant, “the fact that

there is an intervening cause of the plaintiff’s injury may foreclose a finding of proximate cause but

is not necessarily a basis for finding that the injury is not ‘fairly traceable’ to the acts of the

defendant.” Rothstein, 708 F.3d at 92. Plaintiffs have met the “relatively modest” burden to plead

that their injury is fairly traceable to the conduct of Donnelley. Id.

        Donnelley proposes that the Court hold Plaintiffs to a much higher pleading standard.

Donnelley inaccurately asserts that Plaintiffs must plead that “the defendant’s influence [has] been a

sufficient cause—not just a but-for or necessary cause—of the third party’s injury-causing actions for

the plaintiff’s injuries to be traceable to that defendant.” Donnelley Mem. Law Supp. Mot. to

Dismiss (“Donnelley Mem.”), Dkt. No. 68, at 11–12 (emphasis added). Donnelley proposes that the

Court set the pleading standard for standing at a higher bar than even proximate causation—and a

substantially higher bar than de facto causality.
                                                     11
         Case 1:20-cv-02667-GHW Document 76 Filed 03/05/21 Page 12 of 18



         Donnelley bases its argument on a misapplication of the discussion of a “determinative or

coercive” effect of independent third-party acts in relation to standing in the Second Circuit’s

unreported decision in National Council of La Raza v. Mukasey, 283 Fed. App’x 848 (2d Cir. 2008). In

National Council of La Raza, the Circuit wrote:

         While the Supreme Court has explained that causation is lacking if the claimed injury
         is “the result [of] the independent action of some third party not before the court,” a
         plaintiff need not allege that a defendant’s challenged actions were the very last step
         in a chain of events leading to an alleged injury to allege causation adequately. It is
         sufficient for a plaintiff to plead facts indicating that a defendant’s actions had a
         “determinative or coercive effect upon the action of someone else” who directly
         caused the alleged injury.

Id. at 851 (alteration in original) (internal citations omitted). This statement relies on the Supreme

Court’s decision in Bennett v. Spear, 520 U.S. 154 (1997). There, the Court stated that “[w]hile, as we

have said, it does not suffice if the injury complained of is ‘th[e] result [of] the independent action of

some third party not before the court,’ that does not exclude injury produced by determinative or

coercive effect upon the action of someone else.” Id. at 169 (second and third alterations in original)

(citations omitted).

         There are two principal reasons why Donnelley’s reliance on this line of cases is errant.

First, each of the cases applying this standard does so in the context in which the claimed injury

resulted from “the independent action of some third party not before the court.” See, e.g., Carver,

621 F.3d at 226. This is not the case here. Mediant is before the Court. But more importantly, as

alleged, Mediant was not a wholly independent actor. Mediant received Plaintiffs’ personal

information as a result of contractual arrangements entered into by Donnelley. Mediant and

Donnelley advertised themselves as partners. Mediant’s actions are not those of an independent

actor.

         Second, Donnelley’s argument that to show that a third party’s action had a “determinative

and coercive” effect, a plaintiff must plead a higher standard of causation than but-for cause is not

supported by the case law. Donnelley Mem. at 11. As the Circuit wrote while applying the test in
                                              12
         Case 1:20-cv-02667-GHW Document 76 Filed 03/05/21 Page 13 of 18



Carver, “causation turns on the degree to which the defendant’s actions constrained or influenced the

decision of the final actor in the chain of causation.” 621 F.3d at 226. To limn the degree of

causation required to be shown, the court in Carver compared the Supreme Court’s analysis in Bennett

with that in Simon v. Eastern Kentucky Welfare Rights Organization, 426 U.S. 26 (1976). At one end, in

Bennett, standing was pleaded sufficiently where the “administrative advisory opinion caused the

advisee’s action because it played a ‘central role’ in the advisee’s decision.” Bennett, 520 U.S. at 169;

accord Carver, 621 F.3d at 226–27. At the other end, in Simon, the Court found that it was “purely

speculative whether the denials . . . fairly can be traced to [the Ruling] or instead result[ed] from

decisions made by the hospitals without regard to the tax implications.” Simon, 426 U.S. at 28; accord

Carver, 621 F.3d 227. So a showing that a third party played a central role is sufficient; a relationship

based on pure speculation is not. The cases do not support Donnelley’s argument that a plaintiff

must demonstrate something more than “just a but-for or necessary cause” to meet the traceability

requirement. Donnelley Mem. at 11. 1 Donnelley proposes a standard that is substantially higher

than the proximate causation standard that the Supreme Court has consistently told us need not be

met in order to clearly allege standing.

         Third, to the extent that the determinative and coercive test applies here, it is satisfied by the

facts as pleaded. Donnelley entered into agreements with its customers to provide proxy services.

It, in turn, worked with Mediant so that Mediant would provide a portion of the services that

Donnelley agreed to provide to its customers. As alleged, Donnelley had the authority to supervise



1 Donnelley’s arguments also contort the case law by arguing that “where the alleged injury was not directly caused by
the defendant, but rather by a third party, a plaintiff must ‘plead facts indicating that a defendant’s actions had a
‘determinative or coercive effect upon the action of [the third party]’ who directly caused the alleged injury’” Donnelley
Mem. at 10 (quoting Nat’l Council of La Raza, 283 Fed. App’x at 851) (alteration in original) (emphasis added). Note that
Donnelley inserts the word “must” before the quoted text from La Raza. What the La Raza court actually said—in line
with Bennett—was that “[i]t is sufficient for a plaintiff to plead facts indicating that a defendant’s actions had a
‘determinative or coercive effect.’” Nat’l Council of La Raza, 283 Fed. App’x at 851 (emphasis added). It makes a
difference whether it is sufficient to show something to meet a standard, or whether one “must” make that showing:
saying that a 4.0 GPA is sufficient to get you into Cornell University does not mean that you must have a 4.0 GPA to do
so. Donnelley’s word substitution substantively alters the standard in a misleading way.
                                                           13
        Case 1:20-cv-02667-GHW Document 76 Filed 03/05/21 Page 14 of 18



the cyber security protocols of Mediant. That allegation is far from implausible. Regardless of

whether Donnelley and Mediant were legal partners, Donnelley provided its customers’ personal

information to Mediant in support of Donnelley’s customer relationships. Donnelley is alleged to

have been aware of concerns regarding cyber security. See, e.g., SAC ¶ 81. In the 21st century, it is

certainly plausible that Donnelley would not have entrusted its clients’ data to Mediant without some

assurances regarding, and control over, Mediant’s cyber security practices.

        Donnelley’s argument that Plaintiffs must plead all of the elements of a legal partnership in

order to have standing to pursue its claims that Donnelley is vicariously liable as Mediant’s partner is

largely misplaced. Donnelley has succumbed to the common confusion of conflating a merits issue

with standing. Whether Donnelley is vicariously liable for Mediant’s breach “is a merits question

that should not be conflated with the standing issue.” See Merriam, 2013 WL 2422789, at *4. As

described above, the causal chain linking Donnelley to Mediant does not turn on whether or not the

relationship between the two meets the criteria for a legal partnership. Therefore the Court need

not determine whether the complaint adequately alleges the existence of a legal partnership between

Donnelley and Mediant in order to determine that Plaintiffs have standing to pursue their claims

against Donnelley.

                     2. Plaintiffs Have Clearly Alleged Facts Demonstrating Standing to
                        Assert Breach of Contract Claims

        Plaintiffs also have standing to bring their breach of contract claim against Defendants.

Plaintiffs allege that Donnelley entered into contracts with three specific entities in which the lead

Plaintiffs invested. SAC ¶¶ 30, 37, 43. “Donnelley entered into contracts with public companies

and mutual funds to provide and perform proxy services.” Id. ¶ 145. But Plaintiffs do not allege

that all contracts were with Donnelley: Plaintiffs allege that “[i]n some instances . . . Mediant also

directly contracted with public companies and mutual funds to provide and perform proxy services.”

Id. Plaintiffs further allege “[o]n information and belief” that “each of those respective contracts

                                                   14
           Case 1:20-cv-02667-GHW Document 76 Filed 03/05/21 Page 15 of 18



contained provisions requiring Donnelley and/or Mediant to protect the investor information that

Donnelley and/or Mediant received.” Id. ¶ 146. Plaintiffs allege, again “[o]n information and

belief” that these provisions were “intentionally included for the direct benefit” of Plaintiffs. Id.

¶ 147. Plaintiffs allege these contracts were breached when Donnelley and Mediant failed to protect

their information. Id. ¶ 148.

           Mediant’s argument that Plaintiffs’ standing relies on the existence of a partnership between

Mediant and Donnelley disregards these pleaded facts. Mediant argues that “[w]ithout their

partnership theory, Plaintiffs have failed to allege the existence of a contract between Mediant and

any other entity. As it is legally impossibly to be a third party beneficiary to a non-existent contract,

Plaintiffs’ Count III must be dismissed.” Mediant Mem. Supp. Mot. to Dismiss (“Mediant Mem.”)

at 6, Dkt. No. 66. The complaint does allege the existence of contracts with Mediant. SAC ¶ 145.

And it alleges that those contracts contained provisions requiring Mediant to protect investors’

information, id. ¶ 146, and that they included provisions making Plaintiffs and class members

intended third party beneficiaries of the contracts. Id. ¶ 147. These allegations do not rely on the

viability of Plaintiffs’ allegations regarding the partnership between Donnelley and Mediant.

Accepted as true, they are sufficient to make the modest showing required to plead Plaintiffs’

standing to pursue their breach of contract claims.

           The remainder of Defendants’ arguments contesting Plaintiffs’ standing to pursue their

breach of contract claims attack the sufficiency of the allegations to plead that Plaintiffs’ are the

third-party beneficiaries of the contracts at issue. 2 At the outset, by challenging the sufficiency of

the allegations to plead a cause of action for breach of contract in the context of a Rule 12(b)(1)

challenge to Plaintiffs’ standing, Defendants again tempt the Court to conflate a merits inquiry with




2   Donnelley incorporates Mediant’s arguments by reference.
                                                           15
          Case 1:20-cv-02667-GHW Document 76 Filed 03/05/21 Page 16 of 18



standing. To the extent that Plaintiffs have failed to plead a cause of action, that issue is properly

raised in the context of a motion under Rule 12(b)(6).

         Nonetheless, the Court addresses Defendants’ argument that Plaintiffs have failed to

adequately plead that they are the third-party beneficiaries of the contracts at issue. Mediant notes

that “third party beneficiary claims are narrow exceptions to the general rule that a non-party has no

standing to enforce a contract.” Mediant Mem. at 7 (citing In re Motors Liquidation Co., 580 B.R. 319,

340–42 (Bankr. S.D.N.Y. 2018)). 3 As a result, Mediant argues that Plaintiffs must adequately plead

that they are third party beneficiaries of the relevant contracts.

         The complaint clearly alleges that Plaintiffs were intended third-party beneficiaries of the

agreements. As shown by the quoted text above, the complaint states that the contracts contain

language to that effect and that the provisions were intentionally included for Plaintiffs’ benefit.

These allegations are sufficient, notwithstanding the fact that they are made on information and

belief. See Fishbein v. Miranda, 670 F. Supp. 2d 264, 275 (S.D.N.Y. 2009) (finding that plaintiffs had

adequately alleged they were intended third-party beneficiaries for purposes of standing even when

plaintiffs’ allegation that the contract was intended for plaintiffs’ benefit was made “on information

and belief”).

         Mediant asks that the Court disregard those factual allegations because they were pleaded

“on information and belief.” The Court cannot do so. The Court must “accept[] as true all material

factual allegations of the complaint,” “draw[] all reasonable inferences in favor of the plaintiff,” and

“presume that general allegations embrace those specific facts that are necessary to support the



3 This is a fair statement of the general rule, although the parties do not distinguish between prudential and
constitutional standing in their discussion of the issue. “The doctrine of standing asks whether a litigant is entitled to
have a federal court resolve his grievance. This inquiry involves ‘both constitutional limitations on federal-court
jurisdiction and prudential limitations on its exercise.’” Kowalski v. Tesmer, 543 U.S. 125, 128–29 (2004) (quoting Warth,
422 U.S. at 498). Non-parties to a contract other than third party beneficiaries have been found to lack prudential
standing. See, e.g., Hillside Metro Assocs., LLC v. JPMorgan Chase Bank, Nat’l Ass’n, 747 F.3d 44, 48 (2d Cir. 2014). “Non-
parties to a contract ordinarily do not have a “concrete and particularized injury.” In re Motors Liquidation Co., 580 B.R. at
342. As a result, such may also lack constitutional standing.
                                                             16
        Case 1:20-cv-02667-GHW Document 76 Filed 03/05/21 Page 17 of 18



claim.” Carter, 822 F.3d at 56, 57. “The Twombly plausibility standard, which applies to all civil

actions, does not prevent a plaintiff from pleading facts alleged ‘upon information and belief’ where

the facts are peculiarly within the possession and control of the defendant, or where the belief is

based on factual information that makes the inference of culpability plausible.” Arista Recs., LLC v.

Doe 3, 604 F.3d 110, 120 (2d Cir. 2010) (internal quotations and citations omitted). Here, the terms

of the alleged contracts are peculiarly within the possession and control of Defendants, and

therefore allegations on information and belief are not inappropriate.

        The cases that Mediant points to in support of its argument that the Court should disregard

these allegations because they are made on information and belief are clearly distinguishable. For

example, Mediant cites to Everlast World’s Boxing Headquarters Corp. v. Trident Brands Inc., No. 19-CV-

503 (JMF), 2020 WL 917058 (S.D.N.Y. Feb. 26, 2020). Mediant describes that case as “finding

‘information and belief’ allegations insufficient [w]here, as here, the complaint could not allege the

terms of the agreement, ‘let alone allege that its terms manifested an intent’ to benefit a third party.”

Mediant Mem. at 6–7 (quoting Everlast, 2020 WL 917058, at *4). But Mediant’s description of the

holding of Everlast is misleading. In Everlast, Judge Furman wrote: “Here, the best Everlast can do

is to allege, ‘[u]pon information and belief,’ that Trident and SNPI-NV ‘had an agreement.’ But that

does not suffice.” 2020 WL 917058, at *4 (citation omitted). Everlast was not like this case. In

Everlast there were no allegations regarding the content of the contract’s specific provisions or the

intent behind them, only that there was a contract. Everlast did not fail to credit such allegations

simply because they were made “on information and belief” as Mediant represents. There were no

such allegations at all. This is true of the other cases that Mediant cites in support of this argument.

The allegations regarding the content of the contracts here are sufficiently specific to establish

Plaintiffs’ standing—that they are made “on information and belief” does not permit the Court to

discredit them.


                                                   17
        Case 1:20-cv-02667-GHW Document 76 Filed 03/05/21 Page 18 of 18



III.    CONCLUSION

        “While the pleading of a cause of action must possess enough heft to show that the pleader

is entitled to relief, to plead standing, the pleader need only show that allowing her to raise her claim in

federal court would not move so beyond the court’s ken as to usurp the power of the political

branches.” Harry, 889 F.3d at 110 (internal quotation marks and citation omitted). Plaintiffs have

met that modest burden here. As a result, Donnelley’s motion to dismiss is DENIED. Mediant’s

motion to dismiss Count III is also DENIED.

        The Clerk of Court is directed to terminate the motions pending at Dkt. Nos. 64 and 67.

SO ORDERED.

 Dated: March 5, 2021                                   _____________________________________
 New York, New York                                              GREGORY H. WOODS
                                                                United States District Judge




                                                     18
